  Case 13-24176         Doc 60     Filed 11/13/18 Entered 11/13/18 11:51:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-24176
         Daniel C Reese
         Christine M Reese
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/11/2013.

         2) The plan was confirmed on 10/23/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/20/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/17/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,731.61.

         10) Amount of unsecured claims discharged without payment: $125,859.52.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-24176      Doc 60       Filed 11/13/18 Entered 11/13/18 11:51:23                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $75,921.00
       Less amount refunded to debtor                          $187.81

NET RECEIPTS:                                                                                 $75,733.19


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $3,296.14
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,296.14

Attorney fees paid and disclosed by debtor:               $1,500.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ARROW FINANCIAL SERVICES LLC   Unsecured      3,262.54            NA              NA            0.00       0.00
BUREAUS INVESTMENT GROUP       Unsecured      2,837.00            NA              NA            0.00       0.00
CAPITAL ONE                    Unsecured      2,671.00            NA              NA            0.00       0.00
CAPITAL ONE BANK               Unsecured      1,732.80            NA              NA            0.00       0.00
CAPITAL ONE BANK               Unsecured         878.00           NA              NA            0.00       0.00
CARECENTRIX                    Unsecured         372.00           NA              NA            0.00       0.00
CHASE BANK USA NA              Unsecured      7,185.00            NA              NA            0.00       0.00
CITIFINANCIAL                  Unsecured         410.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER          Secured              NA            NA              NA            0.00       0.00
DEBT RECOVERY SOLUTION         Unsecured         344.00        344.19          344.19          10.33       0.00
HARRIS & HARRIS                Unsecured      1,722.00            NA              NA            0.00       0.00
HSBC                           Unsecured      5,471.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE             Priority          900.00      5,122.22        5,122.22      5,122.22        0.00
IL DEPT OF REVENUE             Unsecured            NA         591.36          591.36          17.74       0.00
ILLINOIS BELL TELEPHONE CO     Unsecured            NA         136.06          136.06           4.08       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA     19,958.99        19,958.99        598.77        0.00
INTERNAL REVENUE SERVICE       Priority      14,000.00     26,855.30        26,855.30     26,855.30        0.00
JPMORGAN CHASE BANK NATIONAL   Secured              NA     37,589.98        37,589.98     37,589.98        0.00
JPMORGAN CHASE BANK NATIONAL   Secured      117,638.00    142,274.58             0.00           0.00       0.00
JPMORGAN CHASE BANK NATIONAL   Unsecured     69,362.00            NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured      3,570.00       3,262.54        3,262.54          97.88       0.00
LVNV FUNDING                   Unsecured      1,423.00       1,332.00        1,332.00          39.96       0.00
MERRICK BANK                   Unsecured      2,038.00       1,525.52        1,525.52          45.77       0.00
PALISADES                      Unsecured            NA         317.39          317.39           9.52       0.00
PRA RECEIVABLES MGMT           Unsecured         992.42        992.42          992.42          29.77       0.00
PRA RECEIVABLES MGMT           Unsecured      1,145.00            NA              NA            0.00       0.00
PREMIER BANK CARD              Unsecured         400.00        400.36          400.36          12.01       0.00
RJM AQUISITIONS FUNDING        Unsecured            NA         123.90          123.90           3.72       0.00
SANTANDER CONSUMER USA         Secured        4,168.39       4,143.42        4,143.42           0.00       0.00
UNITED SHOCKWAVE               Unsecured         396.00           NA              NA            0.00       0.00
WESTLAKE HOSPITAL              Unsecured         300.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 13-24176         Doc 60      Filed 11/13/18 Entered 11/13/18 11:51:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $37,589.98         $37,589.98              $0.00
       Debt Secured by Vehicle                            $4,143.42              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $41,733.40         $37,589.98              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $31,977.52         $31,977.52              $0.00
 TOTAL PRIORITY:                                         $31,977.52         $31,977.52              $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,984.73            $869.55              $0.00


Disbursements:

         Expenses of Administration                             $5,296.14
         Disbursements to Creditors                            $70,437.05

TOTAL DISBURSEMENTS :                                                                      $75,733.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
